DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/31/2021, with respect to the 112(b) rejection of claims 1 and 7 regarding the definition of “pulse” have been fully considered and are persuasive. The inclusion of a definition for “pulse” within the claim language renders the rejection moot. The 112(b) rejections of claims 1 and 7 have been withdrawn. 
Applicant’s arguments, filed 03/31/2021, with respect to the 112(a) rejection of claims 1 and 7 regarding disclosure of the algorithm or steps for the claim language of “calculating […]” and “analyzing […]” have been fully considered and are persuasive. The admission of the referenced claim language as conventional and routine renders the rejection moot. The 112(a) rejections of claims 1 and 7 have been withdrawn. 
Applicant’s arguments, filed 03/31/2021, with respect to the objection to the newly submitted drawings have been fully considered and are persuasive. The drawings amended to present the previous version of Fig. 3A render the objection moot. The objection to the drawings has been withdrawn. 
Applicant’s arguments, filed 03/31/2021, with respect to the rejection(s) of claim(s) 1, 3-5, and 7-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant admitted prior art within Applicant’s Arguments dated 03/31/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A “biological information checking terminal” in claim 1, which meets prong (A) because “terminal” is a generic placeholder for “means”. “Terminal” is not definite in the art and therefore does not have sufficient structure for performing the claimed functions and should be interpreted under 35 U.S.C. 112(f), see Apex Inc. v. Raritan Computer, Inc., 
A “biological information checking terminal” in claim 7, which meets prong (A) because “terminal” is a generic placeholder for “means”. “Terminal” is not definite in the art and therefore does not have sufficient structure for performing the claimed functions and should be interpreted under 35 U.S.C. 112(f), see Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). The standard in the MPEP to not apply 35 U.S.C. 112(f) is if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., “filters,” “brakes,” “clamp,” “screwdriver,” and “locks”). As “terminal” is not understood to have a sufficiently definite meaning, there is no guidance to not apply 35 U.S.C. 112(f). The limitation meets prong (B) because the generic placeholder (the “terminal”) is modified by functional language (“configured to display the biological signals transmitted by the plurality of biological signal sensors, to calculate synchronization between the plurality of biological signals by means of a pulse analysis application, to display a result of the calculation as an event, to convert the event into a short-distance wireless signal, and to transmit the short-distance wireless signal; […] and wherein the biological information checking terminal controls analysis of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “biological information checking terminal” in claim 1 will be interpreted as a smartphone (see page 10 of the specification) and all its equivalents capable of performing the claimed functions.
For further examination, the “biological information checking terminal” in claim 1 will be interpreted as a smartphone (see page 10 of the specification) and all its equivalents capable of performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0196801, hereinafter Errkila, in view of US 8948832, hereinafter Hong, and applicant admitted prior art within Applicant’s Arguments dated 03/31/2021.
Regarding claim 1, Errkila teaches a system for presenting changes in pulses by means of a pulse analysis application (abstract), the pulses being rates of expansion of an artery (heart rate, paras [0022], [0032-0035]), the system comprising: a plurality of biological signal sensors configured to acquire biological signals (abstract, para [0022]), and to wirelessly transmit the acquired biological signals (paras [0024] and [0066]); and a biological information checking terminal (Fig. 1, wireless network 108, computing unit 110, display 120, para [0065]: smartphone) configured to display the biological signals transmitted by the plurality of biological sensors (para [0023]), to calculate synchronization between the plurality of biological signals by means of a pulse analysis application (abstract, paras [0036-37]), and to display a result of the calculation as an event (event 310, paras [0037], [0039], [0051]); wherein the biological information checking terminal controls analysis of a plurality of pieces of received biological information and controls an occurrence of an event based on a result of the analysis (Figs. 1, 6, 8, computing unit 110, control circuitry 112, event 310, paras [0052], [0065], [0068]); executes the pulse 
Errkila does not teach a system wherein the biological information checking terminal analyzes the biological signals by means of a method of calculating synchronization between changes in first and second pulse signals by means of the pulse analysis application executed thereby; and wherein the biological information checking terminal, by means of a pulse analysis program included in the pulse analysis application, calculates synchronization between changes in pulses in a specific state, wherein the plurality of biological signal sensors are worn on wrists of biological signal measurement target persons in band forms, detect pulses as biological signals, convert the detected biological signals into short-distance wireless signals, and transmit the short-distance wireless signals.
However, Hong teaches a plurality of biological signal sensors (abstract, Col. 2 lines 4-23) worn on wrists of biological signal measurement target persons in band forms (Fig. 6B, Col. 11 lines 21-29), detect pulses as biological signals (abstract, Col. 2 lines 4-23), convert the detected biological signals into short-distance wireless signals, and transmit the short-distance wireless signals (Col. 19 lines 34-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system taught by Errkila to include the plurality of biological signal sensors worn on wrists of biological signal measurement target persons in band forms, detect pulses as biological signals, convert the detected biological signals into short-distance wireless signals, and transmit the short-distance wireless signals, as taught by Hong, in order to offer a personal health monitoring device in a practical size (Hong, Col. 1 lines 34-56).

However, in Applicant’s Arguments dated 03/31/2021, in reference to the claim language of ‘analyzes the biological signals by means of a method of calculating synchronization between changes in first and second pulse signals by means of the pulse analysis application executed thereby’, it is admitted that “it is conventional to one skilled in the relevant art to calculate synchronization between a plurality of biological signals and analyze the biological signals using a S/W” and that “using a S/W, calculating synchronization between the plurality of biological signals and analyzing the biological signals is routine and conventional in the relevant art” (pages 7 and 8 of Applicant’s Arguments dated 03/31/2021) and that “calculating synchronization between a plurality of biological signals and analyzing the biological signals using a S/W is routine and conventional in the relevant art” (page 9). The foregoing statements constitute an admission of prior art by the applicant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Errkila in view of Hong such that the biological information checking terminal analyzes the biological signals by means of a method of calculating synchronization between changes in first and second pulse signals by means of the pulse analysis application executed thereby; and wherein the biological information checking terminal, by means of a pulse analysis program included in the pulse analysis application, calculates synchronization between changes in pulses in a specific state, as is routine and conventional to do so as admitted.
Regarding claim 3, Errkila as modified teaches the system of claim 1 wherein the biological information checking terminal is implemented as a smartphone (Errkila, para [0065]), and the biological 
Regarding claim 4, Errkila as modified teaches the system of claim 1, wherein the biological information checking terminal generates another event corresponding to the synchronization between the changes in pulses analyzed thereby (Errkila Fig. 8, event control circuitry 119, control circuitry 112, memory 114, program code (PROG), processor, computing unit 110, group analysis circuitry 118, paras [0051], [0065] and [0068]).
Regarding claim 5, Errkila as modified teaches the system of claim 4 wherein the biological information checking terminal visually or acoustically represents a result of analysis of the biological information acquired through the calculation of the synchronization between the changes in pulses (Errkila Fig. 6 paras [0051-52]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Errkila in view of applicant admitted prior art within Applicant’s Arguments dated 03/31/2021.
Regarding claim 7, Errkila teaches a system for presenting changes in pulses by means of a pulse analysis application (abstract), the pulses being rates of expansion of an artery (heart rate, paras [0022], [0032-0035]), the system comprising: a plurality of biological signal sensors configured to acquire biological signals (abstract, para [0022]), and to wirelessly transmit the acquired biological signals (paras [0024] and [0066]); and a biological information checking terminal (Fig. 1, wireless network 108, computing unit 110, display 120, para [0065]: smartphone) configured to display the biological signals transmitted by the plurality of biological sensors (para [0023]), to calculate synchronization between the plurality of biological signals by means of a pulse analysis application (abstract, paras [0036-37]), to display a result of the calculation as an event (event 310, paras [0037], [0039], [0051]); to convert the event into a short-distance wireless signal and to transmit the short-distance wireless signal (Fig. 9, 
wherein the biological information checking terminal controls analysis of a plurality of pieces of received biological information and controls an occurrence of an event based on a result of the analysis (Figs. 1, 6, 8, computing unit 110, control circuitry 112, event 310, paras [0052], [0065], [0068]); executes the pulse analysis application (Fig. 8, control circuitry 112, memory 114, program code (PROG), group data analysis circuitry 118, paras [0065] and [0068]).
Errkila does not teach wherein the biological information checking terminal analyzes the biological signals by means of a method of calculating synchronization between changes in first and second pulse signals by means of the pulse analysis application executed thereby; and wherein the biological information checking terminal, by means of a pulse analysis program included in the pulse analysis application, calculates synchronization between changes in pulses in a specific state.
However, in Applicant’s Arguments dated 03/31/2021, in reference to the claim language of ‘analyzes the biological signals by means of a method of calculating synchronization between changes in first and second pulse signals by means of the pulse analysis application executed thereby’, it is admitted that “it is conventional to one skilled in the relevant art to calculate synchronization between a plurality of biological signals and analyze the biological signals using a S/W” and that “using a S/W, calculating synchronization between the plurality of biological signals and analyzing the biological signals is routine and conventional in the relevant art” (pages 7 and 8 of Applicant’s Arguments dated 03/31/2021) and that “calculating synchronization between a plurality of biological signals and analyzing the biological signals using a S/W is routine and conventional in the relevant art” (page 9). The foregoing statements constitute an admission of prior art by the applicant.

	Regarding claim 8, Errkila as modified teaches the system of claim 7, wherein the biological information checking terminal further comprises a display unit configured to visually display the received biological signals (Errkila, Fig. 6, display 120).
	Regarding claim 9, Errkila as modified teaches the system of claim 7, wherein the biological information checking terminal generates an event (Errkila, Fig. 8, event control circuitry 119) corresponding to the synchronization between the changes in pulses analyzed thereby (Errkila, control circuitry 112, memory 114, program code (PROG), processor, computing unit 110, group analysis circuitry 118, paras [0065] and [0068]) and transmits event information corresponding to the synchronization between the changes in pulses analyzed thereby (Fig. 9, server computer 700, paras [0069-70] and [0072]).
	Regarding claim 10, Errkila as modified teaches the system of claim 7, wherein the event processor represents the synchronization between the changes in pulses in accordance with received event information (Errkila, Fig. 9, display control unit 908, display 120, paras [0069-70] and [0072]); and represents, as an event, the synchronization between the changes in pulses by a combination of numbers of lamps or by a change in color concentration (Errkila paras [0051-52], abstract, event causes visual effects on display 120, which is a combination of numbers of lamps or changes in color concentration).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Errkila in view of applicant admitted prior art within Applicant’s Arguments dated 03/31/2021, as applied to claim 10 above, and further in view of US 5055822, hereinafter Campbell.
	Regarding claim 11, Errkila as modified teaches the event processor processing an event corresponding to the synchronization between pulses (Errkila paras [0051-52]).
	Errkila as modified does not teach an event processor processing the event by emitting a scent corresponding to the synchronization between the changes in pulses.
	However, Campbell teaches an event processor (Fig. 1, scent alarm device 20, abstract and Col. 2 lines 11-18) processing an event (abstract, Col. 2 lines 17-18) by emitting a scent (abstract, Col. 2 lines 11-18).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Errkila as modified such that an event processor processes the event by emitting a scent corresponding to the synchronization between the changes in pulses, as taught by Campbell, in order to be well-suited for use by individuals who are blind, deaf, or hard of hearing (Campbell, Col. 1 lines 48-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791